DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-5, 8, 12-14, and 16-53 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 18-19, 21, and 32 are amended.  Claims 6-7, 9-11, and 15 are cancelled.  Claims 23-31, and 45-49 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1 Dec. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
	The amendments filed on 1 Dec. 2020 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 18-19, and 21 because of minor informalities is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 32, and 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons cited in the Office action filed on 1 Sep. 2020.  

Applicants Arguments
	Applicants assert that the excretion data recited in claims 1 and 32 are clearly and sufficiently supported in the present specification, Fig. 4.  Specifically, Fig. 4 shows that by day 1, the total excretion activity exhibited by [177Lu]-compound B-HuMIgG and [177Lu]-compound C-HuMIgG both covered by claims 1 and 32, is approximately 8% (less than 15%).  Fig. 4 also shows that by day 7, the total excretion activity exhibited by [177Lu]-compound B-HuMIgG and [177Lu]-compound C-HuMIgG is approximately 30%.  Applicants have now amended claims 1 and 32 to incorporate the limitation of claim 2.  The amended claims comply with the written description requirement.

1 Dec. 2020 have been fully considered but they are not persuasive.  Instant claims 1 and 32 have been amended by incorporating about 26 chelating moieties which were in claims 2.  In Office action filed 1 Dec. 2012, it was asserted that Applicants are attempting to claim every conceivable compound out of the potentially millions of compounds encompassed by instant formula (I) capable of achieving the incorporated functional limitations.  As noted in Applicants response, Fig. 4 only shows that the total excretion activities at days 1 and 7 for [177Lu]-compound B-HuMIgG and [177Lu]-compound C-HuMIgG are less than 15% and at least 15%, respectively.  The Dr. Burak declaration further asserts that the administration of each test compound to a mouse resulted in a urine excretion of the metal of less than 15% of the injected dose by day 2 post administration.  The Dr. Burak declaration further demonstrates that the excretion activity of compounds [177Lu]-compound B-HuMIgF-1R and [177Lu]-compound C-HuMIgF-1R at days 1 and 7 are less than 15% and at least 15%, respectively.  The original specification as filed does not teach or suggest that any compound of instant formula (I) is capable of meeting the wherein clauses in claims 1, 32, and 52-53.  The original specification as filed does not teach or suggest that a compound of formula (I) as amended that is not [177Lu]-compound B-HuMIgG and [177Lu]-compound C-HuMIgG is capable of meeting the wherein clauses in claims 1, 32, and 52-53.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 32, and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Applicants Arguments
	Applicants assert that given the amendments to claims 1 and 32 and the remarks above, the claims are definite.

Applicant's arguments filed 1 Dec. 2020 have been fully considered but they are not persuasive.  In the Office action filed on 1 Sep. 2020, it was assert that example 7 and figure 4 do not provide a sufficient general guideline to teach a person of ordinary skill in the art when the claim limitations are satisfied out of the potentially millions of compounds encompassed by formula I.  The addition of about 26 chelating moieties to claims 1 and 32 without any further evidence or effective arguments does not remedy the deficiencies in claims 1 and 32.  The specification does not teach or suggest that any compound of formula (I) as amended to have one of the about 26 chelating moieties is capable of meeting the wherein clauses in claims 1, 32, and 52-53.  A claim is indefinite when states a function and neither the claims nor the specification provide a general guideline and/or examples sufficient to teach a person of ordinary skill when the claim limitation is satisfied.  The original specification as filed only teaches and suggests that [177Lu]-compound B-HuMIgG and [177Lu]-compound C-HuMIgG are capable of meeting the functional limitations in claims 1 and 32.  The Dr. Burak declaration further asserts that [177Lu]-compound B-HuMIgG, [177Lu]-compound C-HuMIgG, [177Lu]-compound B-HuMIGF-1R, and [177Lu]-compound C-HuMIGF-1R are capable of meeting the functional limitations in claims 1, 32, 52, and 53.  A person of ordinary skill in the art would not know if a compound of formula I that is not [177Lu]-compound B-HuMIgG, [177Lu]-compound C-HuMIgG, [177Lu]-compound B-HuMIGF-1R, and [177Lu]-compound C-HuMIGF-1R is capable of General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
In addition, in the Office action filed on 1 Sep. 2020, it was asserted that claims 1 and 32 broadly require compounds having structural limitations of formula (I) and then more narrowly require the functional limitations recited in claims 1 and 32 thereby not clearly setting for the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  The addition of about 26 chelating moieties to claims 1 and 32 does not more clearly set forth the structural limitation of claim 1 and 32 such that all the compound encompassed by formula (I) meet the functional limitations recited in claims 1 and 32. Therefore, the claims 1 and 32 as amended remain indefinite for the same reasons cited in the Office action filed on 1 Sep. 2020.
In addition, in the Office action filed on 1 Sep. 2020, it was asserted that claims 1 and 32 are indefinite because the claims recite more than 8 Markush listings and a massive number of distinct alternative listings and one ordinary skill could not determine the metes and bounds of the claims due to the inability to envision of all the compounds.  See MPEP 2173.05(h). The addition of about 26 chelating moieties to claims 1 and 32 only increases the number of distinct alternative listings in the claims.  A person of ordinary skill in the art cannot determine the metes and bounds of claims 1 and 32 as amended due to the inability to envision all of the compounds defined by the Markush groups.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-14, 16-22, 32-44, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolting (Antibody-Drug conjugates; published 1 Jul. 2013), in view of .

Claims 1-5, 8, 12-14, 16-22, 32-44, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolting (Antibody-Drug conjugates; published 1 Jul. 2013), in view of Scheinberg et al. (WO 2015/176056 A1; published 19 Nov. 2015) and Berhard et al. (Chem. Eur. J.; published 2012), in further view of Chang et al. (US 2010/0226884 A1; published 9 Sep. 2010) for the reasons cited in the Office action filed on 1 Sep. 2020.

Applicants Arguments
	Applicants assert that Nolting teaches that only a specific combination of a drug (MMAF) and a linker enhance the therapeutic effect of the ADC, and a replacement of the drug on the same linker, even if the drugs are structurally similar to each other, cannot provide the same activity.  Thus Nolting teaches away from substituting the Mal-DMI cytotoxic moiety with a structurally close cytotoxic drug, much less substitution with DOTA or analogs thereof that are structurally distinct from the disclosed cytotoxic drug.  Not only does Nolting fail to disclose or suggest the compounds of formula I wherein A is a chelating moiety, one of ordinary skill would have no motivation to modify the ADC disclosed by Nolting with a structurally different moiety, such as DOTA disclosed by Scheinberg.
	Nolting fails to provide any teaching or suggestion that modifications of the ADS would function the same way.  One of ordinary skill would understand that modifications of the ADS are unpredictable, if not wholly inoperable.
	Bernhard solely discloses a use of DOTA and its analogs as a chelating agent.  Bernhard fails to provide teaching, suggestion or motivation to modify the ADCs taught by Nolting.  

	The declaration compared [177Lu]-compound B-HuMIgG and [177]Lu]-compound C-HuMIgG with [177Lu]-compound A-HuMIgG.  It was observed that administration of [177Lu]-compound A-HuMIgG to a mouse resulted in a total excretion of the metal of only 13% of the injected dose at 7 days post administration as measured by total reactivity and; unexpectedly, administration of [177Lu]-compound B-HuMIgG and [177Lu]-compound C-HuMIgG resulted in a total excretion of the metal of 25.5% and 28.1% of the injected dose at 7 d post administration as measured by total radioactivity.
The declaration compared [177Lu]-compound B-HuMIgG-1R and [177Lu]-compound C-HuMIgG-1R with [177Lu]-compound A-HuMIgG-1R.  It was observed that administration of [177Lu]-compound A-HuMIgG-1R to a mouse resulted in total excretion of the metal of only 13% of the injected dose at 7 days post administration as measured by total reactivity and; unexpectedly, administration of [177Lu]-compound B-HuMIgG-1R and [177Lu]-compound C-HuMIgG-1R resulted in a total excretion of the metal of 27.3% and 40.3% of the injected dose at 7 post administration as measured by total reactivity.
Unexpectedly, the radioimmunoconjugates of the pending claims were much more effective in reducing total radioactivity by increasing the excretion of the catabolic/metabolic products while maintaining the pharmacokinetics of the intact molecule, as compared to structurally close compound taught or suggested in the cited art.  Dr. Burak further states that it 
The comparative data presented above clearly show that the compounds of the pending claims unexpectedly exhibited much higher effectiveness in reducing total radioactivity by increasing the excretion of the catabolic/metabolic products as compared to a structurally close compound taught or suggested in the cited art.  

Applicant's arguments filed 1 Dec. 2020 have been fully considered but they are not persuasive.  At pg. 89, Nolting discloses the DM1 ADC PEG4 linker (21), which reads in part on a compound of instant formula (I) wherein A = cytotoxic moiety; L1 = substituted propionyl (substituted C3 alkyl); L2 = -X1-L3-Z1- where X1=NR1, R1=H; L3= substituted C10 heteroalkyl; and Z1=C=O(NR1), where R1 =H.  Compound 21 in Nolting differs from the structural limitations of formula (I) in claims 1 and 32 by substitution of one cytotoxic moiety for another, maytansinoid DM1 for DOTA-225Ac.  At pg. 89, Nolting does teach that the closely related auristatin, MMAE, was not active when attached in this manner, indicating that ADCs requiring antibody degradation for drug release are highly dependent on the nature of the drug for activity.  However, Nolting also teaches just below that MMAF can sustain significant modification of the N-terminal position and remain active, while other drugs are inactivated when modified in such a manner.  Regarding DOTA-225Ac, Scheinberg teaches that DOTA-225Ac may be conjugated to an amino radical of an antibody and deliver a massive cytotoxic dose to targeted cells.  In the case of maytansinoid DM1 for DOTA-225Ac substitution, the cited prior art provides a reasonable expectation of success for the substitution.  Scheinberg teaches that DOTA-225Ac is advantageous when conjugated to an antibody.  There is no hint or suggestion in Scheinberg that the N-conjugation of DOTA-225Ac would inactivate the therapeutic efficacy of DOTA-225Ac .  According to Scheinberg, N-conjugated DOTA-225Ac-antibodies advantageously enable treating neoplastic diseases and disorders by delivering a massive cytotoxic dose.  A recognized 225Ac in order to gain the advantages taught by Scheinberg.  
The amino PEG3 linker in the elected species is a mere homolog of the amino PEG4 linker in compound 21 of Nolting.  Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Compound 21 in Nolting contains a claimed PEG4 linker bonded to an antibody.  The instant specification at for example [0002] and [0134] indicate that the linker region of the compounds therein is responsible for the pharmacokinetic advantages.  Unexpected results require a comparison prior art in order to demonstrate an unexpected property over the prior art.  The Dr. Burak declaration does not demonstrate an unexpected property over the PEG4 linker-antibody combination disclosed by Nolting.  
Unexpected results must be commensurate in scope with the claims.  While the claims 1 and 32 require that when said compound comprises a radioactive metal complex and the compounds is administered to a mouse, (a) less that 15% of the total radioactive metal administered via the compound  comprising the radioactive metal complex is excreted by day 1 after said administration, and (b) at least 15% of the total radioactive metal administered via the compound comprising the radioactive metal complex is excreted by day 7 after administration, neither the Dr. Burak declaration nor the specification teach or suggest that every compound out of the potentially millions of compounds encompassed by formula I in claims 1 and 32 are capable of achieving the unexpected results.  Due to the diverse variable listings for the formula I in the claims, there would be an expectation that the diverse variable listings would change the properties of the compounds and therefore would not be expected to show the same 

Unexpected results should be truly unexpected.  At pg. 86, Nolting begins to teach non-cleavable linkers where it is asserted that the antibody is degraded to the level of amino acids through intracellular proteolytic degradation.  This process releases a drug derivative, which is formed by the cytotoxic drug, the linker, and the amino acid residue to which the linker was covalently attached.  From the teaching of Nolting, a DOTA-225Ac-PEG3-antibody conjugate would have been expected to bind to cancer cells as an intact conjugate and then undergo intracellular proteolytic degradation of the antibody over time to produce a DOTA-225Ac-PEG3-amino acid conjugate, which undergoes elimination.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-5, 8, 12-14, 16-22, 32-44, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,093,741 B1, in view of Bernhard et al. (Chem. Eur. J.; published 2012), Scheinberg et al. (WO 2015/176056 A1; published 19 Nov. 2015) and Chang et al. (US 2010/0226884 A1; published 9 Sep. 2010) for the reasons cited in the Office action filed on 1 Sep. 2020. 


Applicants Arguments
	Applicants request that the rejection be held in abeyance until patentable subject matter is identified.  

Applicant's arguments filed 1 Dec. 2020 have been fully considered and the rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618